       Case 1:19-cv-00027-YK-EB Document 74 Filed 04/27/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JARRETT CASTELONIA,                            :
     Plaintiff                                 :           No. 1:19-cv-00027
                                               :
             v.                                :           (Judge Kane)
                                               :
C.O. HOLLENBUSH, et al.,                       :
      Defendants                               :

                                           ORDER

      AND NOW, on this 27th day of April 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Defendants Ashton, Greek, Kovach, and Shuman’s motion for judgment on the
         pleadings (Doc. No. 64) is GRANTED with respect to Plaintiff’s Eighth Amendment
         claims regarding medical care, as well as any claims for verbal harassment Plaintiff is
         asserting against Defendant Shuman;

      2. Plaintiff is granted thirty (30) days from the date of this Order to file an amended
         complaint regarding his Eighth Amendment claims regarding medical care against
         Defendants Ashton, Greek, Kovach, Shuman, and Kulenguskey, as well as his Fourth
         and Fourteenth Amendment claims against Defendant Hollenbush. If Plaintiff elects
         to file an amended complaint, Plaintiff is advised to adhere to the standards set forth
         in the Federal Rules of Civil Procedure and the directives set forth by this Court in its
         accompanying Memorandum. Specifically, the amended complaint must be complete
         in all respects. It must be a new pleading which stands by itself without reference to
         the original complaint or any other documents already filed. The amended complaint
         should set forth Plaintiff’s claims in short, concise and plain statements as required by
         Rule 8 of the Federal Rules of Civil Procedure. Each paragraph should be numbered.
         The amended complaint should specify which actions are alleged as to which
         defendants and sufficiently allege personal involvement of the defendant in the acts
         which Plaintiff claims violated his rights. Mere conclusory allegations will not set
         forth cognizable claims. Importantly, should Plaintiff elect to file an amended
         complaint, he must re-plead every cause of action in the amended complaint because
         the amended complaint will supersede the original complaint. See Knight v.
         Wapinsky, No. 12-cv-2023, 2013 WL 786339, at *3 (M.D. Pa. Mar. 1, 2013) (stating
         that an amended complaint supersedes the original complaint). Because an amended
         complaint supersedes the original pleading, all causes of action alleged in the original
         complaint which are not alleged in an amended complaint are waived. See id.
         (citations omitted);
 Case 1:19-cv-00027-YK-EB Document 74 Filed 04/27/20 Page 2 of 2



3. The Clerk of Court is directed to provide Plaintiff a civil rights complaint form to use
   for filing his amended complaint; and

4. If Plaintiff files an amended complaint, it will supersede the original complaint as set
   forth above. Plaintiff is advised that should he fail to file an amended complaint
   within thirty (30) days of the date of this Order, the Court will proceed on Plaintiff’s
   original complaint as to his excessive force claim against Defendant Shuman and his
   claims against Defendant Davis.

                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania




                                         2
